DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 06/17/2020.  Claims 1-26 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GR20190100282 filed on 08/25/2020.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 03/12/2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 06/17/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-13 and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as clearly anticipated by Qualcomm (R1-1907290, filed in IDS on 03/12/2021).
Claims 8 and 21,
	Qualcomm discloses a method for wireless communication by a user-equipment (UE), comprising: receiving an indication of a transmission configured indication (TCI) state associated with a control resources set (CORSET), the TCI state indicating an aperiodic- tracking reference signal (A-TRS) (Section 6: Each CORESET maybe associated with a different TCI state for robustness. When the gNB has some data to transmit in the ON duration, it may trigger AP CSI-RS via DCI. Section 8.2 Besides QCLed with P-TRS, A-TRS can be directly QCLed with an SSB with corresponding TCI states including[…]); selecting a periodic reference signal to be used for monitoring a signal quality associated with the CORSET, the periodic reference signal being associated with the A- TRS (Section 1: Agreement of Support L1-SINR measured from signal part, SSB and/or NZP CSI-RS and section 8.2 TCl-state indication for an aperiodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info is derived from_a periodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info. [...] for every aperiodic TRS there exists some preconfigured periodic TRS, and also that an
aperiodic TRS resource may not be configured independently of a periodic
resource.); and monitoring the signal quality of the CORSET based on the selected periodic reference signal (Section 1: agreement Support L1-SINR measured from for signal part, SSB and/or NZP CSI-RS and section 8.4 monitored CORESET).  
Claim 21 encompass limitations that are similar to limitations of claim 8, except a memory and a processor.  Qualcomm discusses UE, it is an inherent feature that the UE comprises a processor and a memory. Thus, it is rejected with the same rationale applied against claim 8 above.

Claims 9 and 22,
	Qualcomm discloses wherein the periodic reference signal selected to be used for the monitoring of the signal quality comprises a periodic-tracking reference signal (P-TRS) associated with the A-TRS (Section 8.2 TCI-state indication for an aperiodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info is derived from a periodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info. This implies that for every aperiodic TRS there exists some preconfigured periodic TRS. Section 8.4 in TCI state of monitored CORESET, BFD RS is the P CSI-RS in the new TCI state of monitored CORESET).  
Claim 22 encompass limitations that are similar to limitations of claim 9.  Thus, it is rejected with the same rationale applied against claim 9 above.

Claims 10 and 23,
(Section 8.2: we support the option of having SS/PBCH block as the QCL source for aperiodic TRS, in addition to periodic TRS.). 
Claim 23 encompass limitations that are similar to limitations of claim 10.  Thus, it is rejected with the same rationale applied against claim 10 above.
 
Claims 11 and 24,
	Qualcomm discloses wherein the QCL source at least includes a QCL-Type D source (QCL source as QCL-Type D).  
Claim 24 encompass limitations that are similar to limitations of claim 11.  Thus, it is rejected with the same rationale applied against claim 11 above.
Claims 12 and 25,
	Qualcomm discloses wherein the reference signal serving as the QCL source of the A-TRS comprises a synchronization signal block (SSB) or channel state information-reference signal (CSI-RS) (Section 8.2: support the option of having SS/PBCH block as the QCL source for aperiodic TRS, in addition to periodic TRS. 'QCL-TypeC' with an SS/PBCH block and, when applicable, 'QCL-TypeD' with the same SS/PBCH block, or -     'QCL-TypeC' with an SS/PBCH block and, when applicable,'QCL-TypeD' with a CSI-RS resource in an NZP-CSI-RS-ResourceSet configured with higher layer parameter repetition).  
Claim 25 encompass limitations that are similar to limitations of claim 12.  Thus, it is rejected with the same rationale applied against claim 12 above.

	Qualcomm discloses wherein the periodic reference signal to be used for the monitoring of the signal quality serves as a radio link failure (RLF) or beam failure detection (BFD) reference signal (Section 8.4 change of TCI state for periodic CSI-RS is through RRC reconfiguration. Also, BFD RS has to be periodic, including P CSI-RS and SSB. Therefore, in R15 BFR, whenever QCL of monitored CORESET changes).
Claim 26 encompass limitations that are similar to limitations of claim 13.  Thus, it is rejected with the same rationale applied against claim 13 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, 14, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm (R1-1907290, filed in IDS on 03/12/2021) in view of Noh et al., (US 2019/0356444 A1, herein after Noh).
Claims 1 and 14,
	Qualcomm discloses an apparatus for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors and the memory being configured to: P+S Ref. No.: 193660USQUALCOMM Ref. No.: 19366029 receive a control message indicating a first quasi co-location (QCL) for an aperiodic-tracking reference signal (A-TRS), the A-TRS being associated with a periodic-tracking reference signal (P-TRS) (Section 6: Each CORESET maybe associated with a different TCI state for robustness. When the gNB has some data to transmit in the ON duration, it may trigger AP CSI-RS via DCI. Section 8.2 Besides QCLed with P-TRS, A-TRS can be directly QCLed with an SSB with corresponding TCI states including[…]). Every aperiodic TRS there exists some preconfigured periodic TRS.).

Noh discloses determine a second QCL for the P-TRS based on the first QCL for the A- TRS; set a receive beam for reception of the P-TRS based on the second QCL of the P-TRS (¶ [0107] indicates QCL type A, QCL type D. the base station may configure at least one SP-TRS or P-TRS to the A-TRS as a QCL reference RS. The association between the A-TRS and the SP-TRS or the P-TRS may be supported by any of various methods such as quasi co-location (QCL)); and decode one or more frames based on channel statistics estimated via the P-TRS received via the receive beam (For example, the base station may configure at least one SP-TRS or P-TRS to the A-TRS as a QCL reference RS, thereby extracting channel statistic values, such as delay spread, average delay, Doppler spread, Doppler shift, and the like (QCL type A) or extracting spatial parameters, such as transmission (TX) beam, a reception (RX) beam, and the like (QCL type D) ¶ [0107]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qualcomm by using the features, as taught by Noh in order to efficiently improve battery time, and a reduction in the cost of a terminal, to effectively provide the IoT coverage, ¶ [0056].
Claim 1 encompass limitations that are similar to limitations of claim 14.  Thus, it is rejected with the same rationale applied against claim 14 above.
Claims 2 and 15,
(Section 6¨ A component for the latency is the delay between the DCI trigger and AP-CSI-RS transmission. have lower latency, at the same time good robustness for beam selection during CDRX operation. Section 2.4 Latency).  
Claim 2 encompass limitations that are similar to limitations of claim 15.  Thus, it is rejected with the same rationale applied against claim 15 above.
Claims 4 and 17,
	Qualcomm discloses wherein the QCL source includes a QCL-Type A source or a QCL-Type D source, or both a QCL-Type A source and a QCL-Type D source (QCL source as QCL-Type D).  
Claim 4 encompass limitations that are similar to limitations of claim 17.  Thus, it is rejected with the same rationale applied against claim 17 above.
Claims 7 and 20,
	Qualcomm discloses wherein the indication of the first QCL for the A- TRS comprises an indication of a trigger state (Section 5: UE triggered L1-reporting for switching beams and proactive beam failure monitoring can be specified, thereby reducing latency. Section 8.2 QCLed with P-TRS, A-TRS can be directly QCLed with an SSB with corresponding TCI states. TCI-state indication for an aperiodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info is derived from a periodic CSI-RS resource in a NZP-CSI-RS-ResourceSet configured with higher layer parameter trs-Info.).

Claim 7 encompass limitations that are similar to limitations of claim 20.  Thus, it is rejected with the same rationale applied against claim 20 above.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Noh and further in view of Yokomakura et al., (US 20200403748 A1, herein after Yokomakura).
Claims 3 and 16, 
	Qualcomm and Noh do not disclose discloses wherein the one or more frames have the P-TRS as a QCL source.
Yokomakura discloses wherein the one or more frames have the P-TRS as a QCL source (The antenna ports of the DMRS and the PTRS may also be assumed to have a QCL relationship ¶ [0142]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qualcoom and Noh by using the features, as taught by Yokomakura in order to efficiently reduce overhead and maintain PTRS performance, ¶ [0118].
Claim 3 encompass limitations that are similar to limitations of claim 16.  Thus, it is rejected with the same rationale applied against claim 16 above.
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm in view of Noh and further in view of Kwon et al., (US 2019/0141691 A1, herein after Kwon).
Claims 5 and 18,
Qualcomm and Noh do not disclose wherein the first QCL for the A-TRS comprises an update of a previously configured QCL for the A-TRS.  
Kwon discloses wherein the first QCL for the A-TRS comprises an update of a previously configured QCL for the A-TRS (Other RS, such as tracking reference signal (TRS), phase-tracking reference signal (PTRS), in an RS set depending on an outcome of discussions of QCL agenda item; [0068] Mechanisms to initialize or update the ID of a downlink RS or RSs in the RS set used for (at least) spatial QCL purposes ¶ [0061]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Qualcomm and Noh by using the features, as taught by Kwon in order to efficiently improve communication performance, ¶ [0029].
 Claim 5 encompass limitations that are similar to limitations of claim 18.  Thus, it is rejected with the same rationale applied against claim 18 above.

Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon et al., (US 20210044401 A1, herein after Yoon)
	Noh et al., (US 2019/0356444 A1, herein after Noh)
Yi et al., (US 2015/0304995 A1, herein after Yi)
Zhou et al., (US 20190305830 A1, herein after Zhou)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.